Title: To John Adams from Silas Talbot, 3 July 1799
From: Talbot, Silas
To: Adams, John



Sir
On board Frigate Constitution, July 3rd. 1799

In obedience to what I conceived to be your wish, when last I had the honor of seeing you, I have made such enquiry— with respect to the Characters of Captain’s Tallman, and Double, as my circumstances would admit of— Being closely confined to the Ship, I have not had that oportunity to gain a very general knowledge respecting them. But from all I have learned; I was confident that they would not suit me, or be usefull as Officers on board the Ship I now command— Capt. Little of the Boston informed me, (but somewhat confidentially) that he was most perfectly acquainted with Capt. Tallman and says that he possesses the worst of dispositions, tho’ at first acquaintance he seems pleasing: that no man ever carried worse command, or made more confusion with a crew than he did in common on board his own Ship. That he could had him as a sailing Master, on board the Boston— But knowing him well, he did not choose to have him, and said that he lost his Arm last War, when he was a Midshipman, and that he was never higher in rank.
And that as to Doble he knew nothing.— Captain Sever informed me that he knew Doble personally, and that by common report he was a very dissipated man, that he was lately mate of an India-man, commanded by Capt. Kithcart in the employ of Tommy Russel deced., that the Capt. died outward bound: and the business of the Voyage devolved on Double, who spent nearly the whole Cargo, and ruin’d the Voyage.— Something like the same information, I have had from others, respecting Capt Double these accounts from so good Authority, made such an impression on my mind, that I did not wish to have them on board the Ship with me; and as your Excellency was pleased to say that I should have such Officers as should be most agreeable to me, and as no time was to be lost, in completeing the Ship for Sea, I wrote to Captain John Hacker of New York, (who has been employd for many Years, as Master of an Indiaman: was last War a Midshipman in our Navy, and well known to be an expert Seaman) to come on to Boston; that I would endeavor to procure him a Lieutenancy, on board the Constitution, whether he will come, or not, I have yet to learn. But think it likely that Captain Truxton has procured him a birth, or given him encouragement to go in the Insurgent: as I learn that he offered to make him 1st. Lieut of that Ship, when in the west-Indies: But Capt. Hacker then having a Ship under his charge could not except the Offer.— I also wrote another Letter to Captain Edward Boss of Rhode-Island to the same Effect; Capt Boss was some years when young, in the British Navy, and after that he was in diferent Ships of War, nearly the whole of our Revolution— but principally with Capt. Babcock in the Mifflin where he was often in Action— Capt. Boss is now arrived in Boston in Consequence of my Letter— I had concluded that my Lieuts. should be arranged as follows, Lieuts. Hull, Hamilton, Collins, Hacker, & Boss, the three first are now in Service, all those Gentlemen are Seamen; and the three last mentioned have seen very considerable active service, and have been in hard fought Battles, which to my mind is a consideration of much weight.
I would have done myself the Honor of waiting on Your Excellency on the Subject of my address this day, instead of writing, but have no Commissioned officer on board to leave the Ship in charge with, and there is much business on board to be attended too, at this time.— Which I hope will be deemed a sufficient apology.—
I have the Honor to be with perfect respect / Sir / Yr. Obdt. Hble. Servt.

Silas Talbot